internal_revenue_service number release date uil r -------------------- ----------------------------- -------------- -------------------------- -------------- --------------------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 - plr-140287-01 date date re request for private_letter_ruling regarding normalization taxpayer -------------- ----------------------------- -------------------- ------------------------------------------------------- -------------------------------- -------- --------------------------- ------------------------ --------------------- state commission a ------------------------------------------------------------------------------ commission b ------------------------------------------------------------------------ plant buyer a b c d dear -------------- this letter responds to a letter dated date submitted on behalf of taxpayer for a determination as to the normalization requirements under former sec_46 of the internal_revenue_code and section e of the tax_reform_act_of_1986 vol c b the act for the excess deferred federal income taxes edfit associated with certain generation assets that were sold by taxpayer taxpayer represents that the facts are as follows taxpayer is a corporation that provides electric service in several states prior to the transaction at issue in this letter taxpayer owned a a percent taxpayer's accumulated deferred federal income taxes adfit were reversed plr-140287-01 facts taxpayer is subject_to the regulatory jurisdiction of commission a with regard to its retail sales and certain conditions of service in state and to the regulatory jurisdiction of commission b with regard to its wholesale and wheeling rates interest in the plant the plant located in state has at all times since it was placed_in_service been used in the provision of regulated electric service and has been regulated on a rate-of-return basis on b taxpayer filed an application with commission a to sell its interest in plant and related assets to buyer the application included requests for approval of the sale and a determination of the amount and the proper ratemaking treatment of the gain associated with the sale the application was approved by commission a on c and the sale was consummated on d as a result of the sale and are not at issue in taxpayer's request taxpayer has not reflected the reversal of the excess deferred federal income taxes edfit with respect to the plant as an increase to its computation of net gain as an offset to income_tax expense on the sale of its interest in the plant in its order authorizing the sale of taxpayer's interest in the plant commission a required that taxpayer request the approval of the internal_revenue_service to include the edfit as an offset to income_tax expense rulings requested permitted to pass through the edfit associated with the plant as part of the net gain from the sale of these assets without violating the depreciation normalization rules set forth in former code sec_167 code sec_168 and section e of the act law and analysis sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account sec_168 provides that the depreciation deduction determined under in order to use a normalization method_of_accounting sec_168 taxpayer requests the internal_revenue_service to rule that taxpayer is sec_168 provides that one way the requirements of plr-140287-01 to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used former sec_167 generally provided that public_utilities were entitled to use sec_1_167_l_-1 provides that the reserve established for public_utility section e of the act provides that a normalization method_of_accounting section e of the act provides another way in which a normalization method plr-140287-01 sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period of depreciation used in determining the allowance for depreciation under sec_167 of accounting is not being used for public_utility_property shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent than this reserve would be reduced under the average rate assumption method aram excess of i the reserve for deferred taxes as described in former sec_167 or sec_168 as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its regulated books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by the term excess_tax_reserve is defined in section e a of the act as the section e b of the act defines the aram and explains the calculations ii the amount of the timing differences that reverse during this period plr-140287-01 revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of section e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that section e of the act does not modify the normalization requirements of former sec_167 or of sec_168 sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks for a public_utility to use accelerated_depreciation in determining its federal sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if it a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and b reduces the excess_tax_reserve ratably over the remaining regulatory life of the property income_tax_liability section e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under section e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method reduced and flowed through to the utility's customers in setting rates it does not require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus section e of the act imposes a limitation on when the excess_tax_reserve may be returned to the utility's customers in the form of reduced rates retirements of public_utility_property subject_to the normalization requirements of sec_168 are reflected in adjustments to taxpayer's deferred tax reserve as well as its excess_tax_reserve see sec_1_167_l_-1 and revproc_88_12 c b pincite as a result of the sale these reserves cease to exist a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of the unamortized edfit attributable to accelerated_depreciation on public_utility_property that is sold further both aram and the reverse south georgia method section e of the act limits the rate at which the excess_tax_reserve may be in the present case taxpayer has sold the aforementioned public_utility_property plr-140287-01 rely on mechanisms requiring a regulatory life once the asset is sold the regulatory life ceases to exist hence in the ruling requested by taxpayer there would be a normalization conclusions violation if the remaining unamortized edfit balance or a proportionate part thereof existing at the date of sale is returned to ratepayers because taxpayer has sold the assets that generated the edfit the unamortized edfit associated with the sold generating assets ceased to exist at the date of sale consequently a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of those unamortized edfit amounts attributable to accelerated_depreciation on public_utility_property plant as part of the net gain from the sale of these assets without violating the depreciation normalization rules set forth in former code sec_167 code sec_168 and section e of the act consequently taxpayer may not pass through the edfit associated with the this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the industry director natural_resources and construction lm nrc cc peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries sincerely
